DETAILED ACTION
	This non-final office action is in response to Applicant’s submission filed June 17, 2021.  Currently Claims 1-20 are pending.  Claims 1, 19 and 20 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  Auto Execution of Stock Orders Based on Real-Time Custom Buy/Sell Stock Alerts



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1, 19 and 20, the claims are directed to the abstract idea of generating alerts. This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, generating alerts (Judicial Exception – Yes – organizing human activity).  Specifically the claims are generating alerts related to real=time data/signals associated with one or more companies (e.g. buy/sell stock alerts), wherein generating alerts is a fundamental economic practice that falls into the abstract idea subcategories of sales activities and commercial interactions.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “receive”, “generate”, “associate”, “receive” “update” and “apply” recite functions of the generating alerts are also directed to an abstract idea that falls into the abstract idea subcategories of sales activities and commercial interactions.  The intended purpose of independent claims 1, 19, and 20 appears to be generating buy/sell stock alerts based on a plurality of ‘critical indicators’ for one of a plurality of companies.  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of sales activities and commercial interactions.  The exceptions are the user (who is a person) and additional limitations of generic computer elements: processor (preamble only, Claims 1 and 20; Claim 19), memory comprising computer executable instructions (Claims 19, 20).  See 2019 Revised Guidance, 84 Fed. Reg. Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of generate an alert for the company identifier, associate the alert with the user; update a plurality of signals, and apply the one or more conditions to the alert all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of processor (preamble only, Claims 1 and 20; Claim 19), memory comprising computer executable instructions (Claims 19, 20) nothing in the claimed steps precludes the step from practically being performed in the mind.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea because the step(s) of receive from a user a company identifier and one or more conditions, receiving a plurality of data from a plurality of data sources in real-time are directed to insignificant pre-solution activity (i.e. data gathering).  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited – Yes – mental process).

As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the receiving steps that were considered extra-solution activity, this has been re-evaluated and determined to be well-understood, routine, conventional activity in the field. Applications specification does not provide any indication that the computer/processor is anything other than a generic, off-the-shelf computer component, and the 
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 2-18, the claims are directed to the abstract idea of generating alerts and merely further limit the abstract idea claimed in independent claims 1, 19 and 20.  
Claim 2 further limits the abstract idea by pushing a notification (a more detailed abstract idea remains an abstract idea).  Claim 3 further limits the abstract idea by limiting the recommendation to buy/sell (a more detailed abstract idea remains an abstract idea). Claim 4 further limits the abstract idea by receiving input from a user (a more detailed abstract idea remains an abstract idea). Claim 5 further limits the abstract idea by submitting an order (insignificant post solution activity).   Claim 6 further limits the abstract idea by pushing an email (a more detailed abstract idea remains an abstract idea). Claim 7 further limits the abstract idea by pushing a text message (a more detailed abstract idea remains an abstract idea). Claim 8 further limits the abstract idea pushing an audio alert (a more detailed abstract idea remains an abstract idea). Claim 9 further limits the abstract idea by comparing a predicted signal to a benchmark (a more detailed abstract idea remains an abstract idea). Claim 10 further limits the abstract idea further comprising generating an alert for a plurality of users (a more detailed abstract idea remains an abstract idea). Claim 11 further limits the abstract idea by adding an alert to a chain of alerts (a more detailed abstract idea remains an abstract idea). Claim 12 further limits the abstract idea by executing stock orders based on user input (a more detailed abstract idea remains an abstract idea).  Claim 13 further limits the abstract idea by initiating a stock buy/sell based on an alert 
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-20, Applicant’s specification discloses that the claimed elements directed to a memory, processor, and non-transitory storage media including computer instructions at best merely comprise generic computer hardware which is commercially available (Figure 8). More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed 
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

Applicant’s specification discloses that the claimed elements directed to a system, processor, interface, component and memory merely comprise generic computer hardware which is commercially available.  More specifically Applicant’s claimed features directed to a system and components do not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware.   Thus, as to the system recited, "the system claims 
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a memory, processor, interface or similar generic computer structures which at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 11, Claim 11 recites the limitation "wherein the one or more times…." In Claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 has been interpreted to read wherein one or more times… for the purposes of examination.  Appropriate correction required.


2019 Subject Matter Eligibility Guidance
On January 7th the United States Patent and Trademark Office announced guidance for the application of 35 U.S.C. 112 to computer implemented inventions.  The USPTO’s 2019 Guidance for Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 U.S.C. 112 provides cautionary warnings to patent applicants who describe and claim computer-implemented inventions in only broad, general terms. This new guidance is intended to address the “problem with broad functional claiming without adequate structural support in the specification” and address “when a claim is purely functional in nature rather than reciting with any specificity how the claimed function is achieved.”
Of particular note to the instant application are at least the following statements within the 2019 guidance:
Even if a claim is not construed as a means-plus function limitation under 35 U.S.C. § 112(f), computer-implemented functional claim language must still be evaluated for sufficient disclosure under the written description and enablement requirements of 35 U.S.C. § 112(a). As explained in further detail below, a specification must describe the claimed invention in sufficient detail (e.g., by disclosure of an algorithm) to establish that the applicant had possession of the claimed invention as of the application filing date. Additionally, any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. (Page 15)
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 
In order to satisfy the written description requirement set forth in 35 U.S.C. § 112(a), the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. For instance, the specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. (Page 17)
When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary (5th ed., 2002). Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340 (internal citation omitted).  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. § 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I. (Page 19)
The Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. See Trs. of Bos. Univ., 896 F.3d at 1364 (Page 21)
The announcement of the new guidance as well as details of the 2019 Revised Patent Subject Matter Eligibility Guidance can be found here https://www.uspto.gov/about-us/news-updates/us-patent-and-trademark-office-announces-revised-guidance-determining-subject 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claim 16, the claim recites “applying a trading model to the plurality of signals and a current state of an account of the user to generate an order” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the step of applying a trading model as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
Trading model – P154 – may include AI approach such as machine learning in a neural network to provide trading decision making….

Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of ““applying a trading model to the plurality of signals and a current state of an account of the user to generate an order” as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to apply an undisclosed trading model to the plurality of signals and a current state of an account of the user to generate an order to buy/sell stock).
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  
It is noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.

Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “applying a trading model to the plurality of signals and a current state of an account of the user to generate an order” as claimed.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dinesh Chheda, U.S. Patent Publication No. 20140289165.

Regarding Claims 1, 19 and 20, Chheda discloses a system (Figure 1) and method comprising:
At least one hardware processor and one or more software modules comprising computer-executable instructions configured to when executed by the at least one hardware processor to (Figure 1; Paragraphs 76-80):
At each of ONE or more times:
Receive, from a user, a company identifier (e.g. stock ticker symbol) and one or more conditions (threshold, preferences, criteria, constraints, settings, filters, etc.; Figure 2, Element 201; Paragraphs 7, 23, 47);
Generate an alert for the company identifier and the one or more conditions (Figures 2, 5, 6; Paragraphs 8, 20, 56, 57; Figure 2, Element 202);
Associate the user with the alert (Paragraphs 7, 23, 47, 71);

Updating a plurality of signals (data) based on the plurality of data, wherein each of the plurality of signals represents ONE of a plurality of critical indicators (metrics, benchmarks, parameters, variables, etc.; e.g. price, volume, etc.) for one or more of the plurality of companies (Paragraphs 20, 48, 68; Figure 2, Element 207; Figure 3; Figure 4, Element 414; Figure 6, Element 410);
For each alert associated with the user, apply the one or more conditions to at least ONE of the plurality of signals to determine whether or not the alert is triggers (i.e. conditions met, satisfies condition, matches condition; Paragraphs28, 29, 56, 57, 61, 71, 75).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dinesh Chheda, U.S. Patent Publication No. 20140289165 as applied to claims above, and further in view of Anderson et al., U.S. Patent Publication No. 20060047590.

Regarding Claim 2, Chheda discloses a system and method further comprising for each alert associated with the user when determining the alert is triggered push a notification of the alert to the user (Paragraphs 24, 68, 74, 75).

Chheda does not disclose that a recommendation as claimed.

Anderson et al., from the same field of endeavor of stock market alerts, discloses a system and method comprising providing/pushing an alert to a user when conditions are met wherein the alert/notifications comprises a recommendation (Paragraphs 37, 95, 99; Figures 11A-11D).



Regarding Claim 3, Chheda does not disclose a recommendation as claimed.

Anderson et al., from the same field of endeavor of stock monitoring, discloses a system and method wherein the recommendations comprising ONE of buy OR sell stock (Paragraphs 42, 57,88-90,  95; Figure 2 – CyberTrader Pro).

Regarding Claim 4, Chhedda does not disclose recommendation as claimed.

Anderson et al., from the same field of endeavor of stock monitoring, discloses a system and method wherein the notification comprises a single input when selected executes the recommendation without further input from the user (Paragraphs 57, 95; Figure 2 – CyberTrader Pro)

Regarding Claim 5, while executing stock orders via a brokerage service is old, very-well known and widely practiced (if not required). Chheda does not disclose submitting an order to a brokerage service as claimed.

Anderson et al., from the same field of endeavor of stock alerts, discloses a system and method further comprising submitting an order in accordance with the recommendation to a brokerage service (Paragraphs 105, 111, 226, 273; Figure 2).

Regarding Claim 6, Chheda discloses a system and method wherein the alert is pushed via an email message to an email address associated with the user (Paragraphs 24, 68, 74, 75).

Regarding Claim 7, Chheda discloses a system and method wherein the notification of the alert is pushed via a text message to a mobile device of the user (Paragraphs 24, 68, 74, 75).

Regarding Claim 8, neither Chheda nor Anderson et al. discloses an audio alert as claimed.

Official notice is taken that provide audio notifications/alerts is old, very well-known, routine and convention.  Support for this well-known fact can be found in at least the following references Millard et al., U.S. Patent No. 20020007335 (Paragraph 329); Voudrie, U.S. Patent Publication no. 20050273412 (Paragraph 42); Austin-Lane, U.S. Patent No. 7624172 (Column 15, Lines 50-62).

It would have been obvious to one skilled in the art that the system and method as disclosed by the combination of Chheda and Anderson et al., with its ability to generate and push alerts/notifications to users, would have benefited from pushing an audio (voice, tone, sound, etc.) message through the device of the user in view of Official Notice, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it 

Regarding Claim 9, Chheda does not disclose a recommendation as claimed.

Anderson et al., from the same field of endeavor of stock market alerts, discloses a system and method further comprising generate the recommendation by:
Applying a predictive model to at least one signal to predict a value of the at least one signal (Paragraphs 13, 46, 56-59, 63-65; Figure 1A);
Comparing the predicted value of the at least signal to a benchmark (expected, desired, target, threshold, min, max, etc.) value of the at least one signal to determine a strength (e.g. confidence) of the at least one signal (Paragraphs 43, 69, 70, 86, 89; Figures 6A, 6B);
Classifying the strength of the at least one signal into the recommendation (Paragraphs 86, 89, 103; Figures 6A, 6B).

Regarding Claim 10, Chheda discloses a system and method wherein at least one or more times receiving the company identifier and one or more conditions comprises receiving a selection of an alert used by a plurality of other users and generating the alert comprises copying the alert used by the plurality of other users (Figures 2, 5, 6; Paragraph71).

Regarding Claim 11, Chheda discloses a system and method wherein associating the alert with the user comprises adding the alert to a ‘chain’ (group, set, etc.) of alerts for the user (Figure 6; Paragraphs 48, 56, 71-75).

Regarding Claim 12, Chheda does not disclose a recommendation as claimed.

Anderson et al., from the same field of endeavor of stock alerts, discloses a system and method further comprising:
For each triggered alert a single input when selected executes a recommended stock order for a company identified by the company identifier in the triggered alert (Paragraphs 57, 95; Figure 2 – CyberTrader Pro);
A single input when selected executes recommended stock orders for all companies identified by the company identified in all of the triggered alert recommendations (Paragraphs 57-59, 95; Figure 2).

Regarding Claim 13, Chheda does not disclose a buy/sell order as claimed.

Anderson et al., from the same field of endeavor of stock trading, discloses a system and method comprising for each alert associated with the user after determining the alert is triggered initiating an order to buy/sell stock based on the alert (Paragraphs 57-59, 95; Figure 2).

Regarding Claim 14, Chheda does not discloses orders as claimed.

Anderson et al., from the same field of endeavor of stock markets, discloses a system and method wherein the order is automatically initiated when the alert is triggered (Paragraphs 57-59, 95; Figure 2).

Regarding Claim 15, Chheda does not disclose orders as claimed.

Anderson et al., discloses a system and method wherein initiating the order comprises generating the order based on one or more predefined user settings (Paragraphs 57-59, 67, 95, 110-114).

Regarding Claim 16, Chhedda does not disclose an order as claimed.

Anderson et al., from the same field of endeavor of stock notifications, discloses a system and method wherein imitating the order comprises applying a trading model to the plurality of signals and a current state of an account of the user to generate the order (Paragraphs 57-59, 90, 95, 137)

Regarding Claim 17, Chedda does not discloses orders as claimed.

Anderson et al., from the same field of endeavor of stock monitoring, discloses a system and method comprises distributing an amount of an order into a plurality of transactions over time (Paragraphs 110-114).

Regarding Claim 18, Chheda does not disclose a predictive model as claimed.

Anderson et al., from the same field of stocks, discloses a system and method comprising:
Applying a predictive model to a plurality of signals to predict a value of the plurality of signals (Paragraphs 13, 46, 56-59, 63-65; Figure 1A);
Applying the one or more conditions to the predicted values of the plurality of signals (Paragraphs 43, 69, 70, 86, 89; Figures 6A, 6B);
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623